IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-43,534-02


EX PARTE ANIBAL GARCIA ROUSSEAU





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 0514948-C IN THE 185TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	On May 15, 1989, a jury convicted applicant of the offense of capital murder, and the
trial court set his punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Rousseau v. State, 855 S.W.2d 666 (Tex. Crim. App.), cert.
denied, 510 U.S. 919 (1993).  On December 1, 1999, this Court denied relief on applicant's
initial application for writ of habeas corpus filed pursuant to Article 11.071. (1) Ex parte
Rousseau, No. 43,534-01 (Tex. Crim. App. Dec. 1, 1999)(not designated for publication). 
Applicant then filed a subsequent application in which he presented fourteen allegations
challenging the validity of his conviction and resulting sentence.  By written order dated
September 11, 2002, this Court determined that his first three allegations satisfied the
requirements of Article 11.071 § 5.  Thus, we remanded those claims to the trial court so that
the habeas corpus record could be supplemented with evidence pertaining to these claims. 
The remaining allegations were dismissed.
	The trial court addressed the remanded issues and subsequently returned the case to
this Court.  However, before this Court could decide the case, applicant died.  We therefore
dismiss this application.
	IT IS SO ORDERED THIS THE 11th DAY OF OCTOBER, 2006.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.